Citation Nr: 1111704	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  03-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of low back injury, status post hemilaminectomy and diskectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to August 1978 and from May 1979 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In September 2004, the Veteran testified before the undersigned at a videoconference hearing at the RO.  A transcript of this hearing is of record.  In October 2006 and July 2009, the Board remanded the Veteran's claim to the RO for additional development.  The matter has been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Unfortunately the Board finds that further development in the claim on appeal is warranted, even though such will further delay an appellate decision on the matter on appeal.

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the October 2006 remand, the Board directed that the Veteran be afforded VA neurological and orthopedic examinations to determine the nature and severity of his service-connected low back disability.  Pursuant to the Board's remand, the Veteran underwent VA examinations in November 2007; however, the examiner did not provide all the required information.  Therefore, in July 2009, the Board again remanded the Veteran's claim for new examinations.  The Board also instructed the RO/AMC to provide specific notice as to the information or evidence necessary to substantiate entitlement to an extra-schedular rating, pursuant to 38 C.F.R. § 3.321(b). 

The Veteran was provided with a notice letter, dated in August 2009, which included information as to how disability ratings and effective dates are assigned, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO/AMC, however, failed to provide information regarding how to establish a claim for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b), as instructed in the July 2009 remand.

Regarding the examination, the Board instructed the RO/AMC to provide the Veteran with orthopedic and neurological examinations to determine the current severity of his low back disability.  In pertinent part, the examiner was to state whether there was objective evidence of weakness and/or incoordination associated with the back disorder, and to what extent, if any, the Veteran experienced functional loss due to flare-ups of the back symptoms.  To the extent possible, such functional loss was to be expressed in terms of degrees of limited motion.  In addition, the examiner was to state whether the medical evidence showed lumbosacral strain; and whether it was severe with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; or with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; or with characteristic pain on motion; or with slight subject symptoms only.

In April 2010, the Veteran was provided with new VA neurological and orthopedic examinations.  A review of the claims file, however, reveals that the development requested was not completed by the April 2010 VA examiner.  In this regard, the April 2010 examiner noted that the Veteran had daily flare-ups of pain and fatigability, but failed to express the functional loss from flare-ups in terms of degrees of limited motion.  The examiner also failed to comment as to whether the medical evidence showed lumbosacral strain; and if so, the nature and severity of the strain.  An examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Therefore, another examination is required in this case.

It is also noteworthy that where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  See  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002);  38 C.F.R. § 3.159 (2010).

The RO/AMC must provide specific notice as to the information or evidence necessary to substantiate entitlement to an extra-schedular rating, pursuant to 38 C.F.R. § 3.321(b).

The Veteran and his representative should have the opportunity to respond, and the RO/AMC should arrange for any further development suggested by their response.

2.  Obtain outstanding VA treatment records from the VAMC in Salisbury, North Carolina from February 2010 to the present.  If any records sought are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative so notified.

3.  Thereafter, the Veteran must be afforded orthopedic and neurological examinations to determine the current severity of his service-connected low back disability.  All indicated tests, including range of motion studies and if appropriate MRI, nerve conduction, and EMG studies, should be performed and all findings must be reported in detail.  The examiner must address the following:

a.  List all manifestations of the Veteran's low back disability.  Specifically, all orthopedic and neurologic signs and symptoms, which are due to intervertebral disc syndrome, should be reported.  The examiner should then state whether each neurological and orthopedic sign and/or symptom found is constant or near constant.  The severity of each neurological and orthopedic sign and symptom should also be reported.

b.  State whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the back disorder.  In addition, state whether, and to what extent, if any, the veteran experiences functional loss due with repeated use of the back and/or during flare-up of the back symptoms.  To the extent possible, express such functional loss in terms of degrees of limited motion, or weakness in the back.

c.  State whether the medical evidence shows that the Veteran has intervertebral disc syndrome of the back, which is mild, moderate with recurrent attacks, severe with recurrent attacks with intermittent relief or pronounced with persistent symptoms compatible with sciatic neuropathy.

d.  State whether the medical evidence shows that the Veteran has incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  If so, state the total duration of such incapacitating episodes during the past 12 months.

e.  State whether the medical evidence shows lumbosacral strain; and whether it is severe with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; or with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; or with characteristic pain on motion; or with slight subject symptoms only.

f.  Provide an opinion concerning the impact of the service-connected low back disability on the Veteran's ability to work.

4.  To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

5.  Following any other development that is warranted by the state of the record, the RO/AMC should readjudicate the claim for entitlement to an increased rating for low back injury, status post hemilaminectomy and diskectomy, to include consideration of the possibility of "staged" ratings, if indicated by facts found.

The RO/AMC should also consider the possibility of entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b).  In doing so, the RO/AMC must again specifically consider whether the Veteran's case must be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating.  If the benefit sought remains denied or not granted to the Veteran's satisfaction, the RO/AMC should prepare a supplemental statement of the case and send it to the Veteran and his representative.  An appropriate period of time to respond should also be provided.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


